     Case 4:20-cv-02380 Document 21 Filed on 02/12/21 in TXSD Page 1 of 25
                                                                   United States District Court
                                                                     Southern District of Texas

                                                                        ENTERED
                  IN THE UNITED STATES DISTRICT COURT                February 12, 2021
                   FOR THE SOUTHERN DISTRICT OF TEXAS                Nathan Ochsner, Clerk
                            HOUSTON DIVISION


RODERICK BERNARD DOUGLAS,              §
TDCJ #623071,                          §
                                       §
                  Petitioner,          §
                                       §
v.                                     §
                                       §       CIVIL ACTION NO. H-20-2380
BOBBY LUMPKIN, Director, 1             §
Texas Department of Criminal           §
Just      Correctional                 §
Institutions Division,                 §
                                       §
                  Respondent.          §


                      MEMORANDUM OPINION AND ORDER


      Roderick Bernard Douglas (TDCJ #623071) has filed a Petition
for a Writ of Habeas Corpus By a Person in State Custody under 28
U.S.C. § 2254 ("Petition") (Docket Entry No. 1) to challenge the
calculation of a sentence that he received from Harris County,
Texas.    Douglas has filed a Memorandum [With] Exhibits in Support
of Petition for Writ of Habeas Corpus ("Petitioner's Memorandum")
(Docket Entry No. 2).        He has also filed a Motion Requesting an
Evidentiary Hearing (Docket Entry No. 10) and a Motion Requesting
Judicial Notice of Adjudicatory Facts (Docket Entry No. 11).
      Now pending is Respondent [Bobby Lumpkin] 's Motion for Summary
Judgment With Brief in Support ("Respondent's MSJ") (Docket Entry


      The court substitutes Director Bobby Lumpkin, who has
      1

replaced former Director Lorie Davis, pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure.
   Case 4:20-cv-02380 Document 21 Filed on 02/12/21 in TXSD Page 2 of 25



No. 16), arguing that the. Petition is barred by the governing one­

year statute of limitations and, alternatively,                  that Douglas's
claims are either procedurally barred or without. merit.                 Douglas
has replied with Petitioner['s] Objection to Respondent['s] Summary
Judgment of Exhaustion/Limitations/Successive Petition                  (Rule 5)
("Petitioner's Objection") (Docket Entry No. 19) and Petitioner's
[Motion for] Summary Judgment With Brief in Support ("Petitioner's

MSJ")       (Docket Entry No.    2 O)   •         After considering all of the
pleadings, the state court records, and the applicable law, the
court will grant Respondent's MSJ and will dismiss this action for
the reasons explained below.


                                I.      Background

        Douglas is incarcerated at the Texas Department of Criminal
Justice - Correctional Insti tutions Division ("TDCJ") as the result

of two sentences that were imposed against him· in the 228th
District Court of Harris County, Texas. 2               On July 13, 1992, a jury
found Douglas guilty as charged of aggravated robbery and sentenced
him to life imprisonment in Cause No. 610086. 3               On July 16, 1992,


      Petition, Docket Entry No. 1, p. 2.
        2
                                                 For purposes of
identification, all page numbers refer to the pagination imprinted
at the top of the page by the court's El,ectronic Case Filing
("ECF") system.
     3
      Judgment on Jury Verdict of Guilty - Punishment Fixed by
Court or Jury, Docket Entry No. 14-1, p. 47; Opinion, Douglas v.
State of Texas, No. 01-92-00746-CR (Tex. App. - Houston [1st Dist.]
April 15, 1993), Docket Entry No. 14-10, p. 12 (affirming the
conviction and life sentence).
                                            -2-
    Case 4:20-cv-02380 Document 21 Filed on 02/12/21 in TXSD Page 3 of 25



Douglas entered a guilty plea and was sentenced to 25 years in

prison on additional charges of aggravated robbery lodged against
him in Cause No. 614158. 4       The trial court, which presided over
both cases, included a cumulation order in the judgment, stating

that the 25-year sentence in Cause No. 614158 shall begin when the
sentence imposed in Cause No. 610086 "ceases to operate." 5                 In
other words, the sentences were stacked by the trial court to be
served consecutively.
      Douglas does not challenge the validity of either conviction.
Instead, he takes issue with an error made by prison officials
during the intake process that was not discovered until June 8,

2018. 6      During an audit performed by parole o          icials it was
determined that Douglas's consecutive sentence in Cause No. 614158
was incorrectly recorded upon his reception at TDCJ as a concurrent
sentence. 7     As a result of the error, Douglas contends that he was
improperly evaluated for parole eligibility between September 2006
and September 2016, under a provision or policy found in the Texas
Administrative Code that applied to concurrent sentences. 8 Douglas


      Judgment on Plea of Guilty or Nolo Contendere Before Court -
      4

Waiver ,of Jury, Docket Entry No. 14-15, p. 92.
      5
          Id. at 93.
      6
          Petition, Docket Entry No. 1, p. 10.
         ; TDCJ Inmate Tracking System Commitment Data Form,
Exhibit H to Petitioner''s Memorandum, Docket Entry No. 2, p. 6.
      8
          Petitioner's Memorandum, Docket Entry No. 2, p. 2.
                                    -3-
    Case 4:20-cv-02380 Document 21 Filed on 02/12/21 in TXSD Page 4 of 25



reports that he was found eligible for early release under the

incorrect application of this policy, but that the Texas Board of
Pardons and Paroles {"Parole Board") withdrew its favorable vote
once the mistake was discovered. 9
      In a federal habeas Petition that was executed on June 22,
2020, 1° Douglas contends that he is entitled to relief for the
following reasons:
     1.      His guilty plea in Cause No. 614158 was rendered
             involuntary when the "State" breached the plea
             bargain agreement by incorrectly processing his
             consecutive sentence as concurrent .
     .2.     The cumulation order entered by the trial court,
             which imposed the sentence in Cause No. 614158 to
             run consecutively, should be ruled invalid because
             the judgment conflicts with actions taken by parole
             officials who wrongly applied the review policy for
             concurrent sentences.
     3.      Parole officials failed to calculate his time
             correctly and negligently determined that he was
             eligible to participate in a parole program under
             an incorrect application of state policy.
     4.      His right to due process was violated when parole
             officials   incorrectly  determined  his   parole
             eligibility under the policy governing concurrent
             sentences.
     5.      His right to equal protection was violated when
             parole officials failed to review his eligibility


     9
         Id.; Petition, Docket Entry No. 1, p. 7.
     10
        The Petition was received on July 6, 2020, but it is dated
. June 22, 2020. See Petition, Docket Entry No. 1, pp. 1, 11. Using
  the date most favorable to Douglas, the court considers that the
  Petition was filed on June 22, 2020, under the mailbox rule that
  applies to pro se prisoner pleadings. See Richards v. Thaler, 710
  F.3d 573, 578-79 (5th Cir. 2013).
                                    -4-
     Case 4:20-cv-02380 Document 21 Filed on 02/12/21 in TXSD Page 5 of 25



               for early release under the correct policy for
               consecutive sentences.11
Citing "conflict.and confusion" in the execution of his sentence,
Douglas asks this court to invalidate the trial court's judgment,
which imposed a consecutive sentence in Cause No. 614158, and to
reinstate the Parole Board's vote in favor of his release. 12
      The respondent argues that the Petition must be dismissed

because it is untimely and barred by the governing one-year statute
of limitations on federal habeas corpus review.13            The respondent
argues further that Douglas's claims fail for alternative reasons

because his first claim for relief is unexhausted and the remaining
claims are without merit. 14


                                II.   Discussion

A.    The One-Year Statute of Limitations

      According to the Antiterrorism and Effective Death Penalty Act
of 1996 (the "AEDPA"), Pub. L. No. 104-132, 110 Stat. 1214 (1996),
the Petition is subject to a one-year limitations period found in
28 U.S.C.      §   2244(d), which runs from the latest of --


      11   Petition, Docket Entry No. 1, pp. 6-8.
      Id. at 7 (emphasis eliminated). The court. is mindful that
      12

Douglas represents himself in this action and that all of his
pleadings are eptitled to a liberal construction, which "must be
held to less stringent standards than formal pleadings drafted by
lawyers." Erickson v. Pardus, 127 S. Ct. 2197, 2200 (2007) (per
curiam) (internal quotation marks and c.itation omitted).
      13
           Respohdent's MSJ, Docket Entry No. 16, pp. 4-9.
      14
           See id. at 9-17.
                                       -5-
     Case 4:20-cv-02380 Document 21 Filed on 02/12/21 in TXSD Page 6 of 25



      (A)   the date on which the judgment became final by the
            conclusion of direct review or the expiration of
            the time for seeking such review;
      (B)   the date on which the impediment to filing an
            application created by State action in violation of
            the Cons tution or laws of the United States is
            removed, if the applicant was prevented from filing
            by such State action;
      (C)   the date on which the constitutional right asserted
            was initially recognized by the Supreme Court,
            the right has been newly recognized by the Supreme
            Court and made retroactively applicable to cases on
            collateral review; or
      (D}   the date on which the factual predicate of the
            claim or claims presented could have been
            discovered through the exercise of due diligence.
28 U.S.C. § 2244(d)(1).       Douglas does not challenge a state court
judgment of conviction, and he does not reference a state created
impediment to review or a newly recognized constitutional right
made retroactive by the Supreme Court.           Therefore, review of the
claims presented in his· Petition is governed by the·. statute of
limitations found in§ 2244(d) (1)(D).          See Goodwin v. Dretke, 150
F.   App'x 295,    298 (5th Cir.      2005) (per curiam) (noting that
"[§ 2244(d)(1) {D)] governs the timeliness vel non of the filing of
claims predicated on parole decisions").
      State court records provided by the respondent contain an
affidavit from Charley Valdez,          Program Supervisor III for the
TDCJ-CID Classification and Records Department,              regarding the
administration of Douglas's sentence. 15        Valdez explains that when


      Affidavit of Charley Valdez ( "Valdez Affidavit"),
      15
                                                                       Docket
Entry No, 14-17, pp. 76-80.
                                     -6-
    Case 4:20-cv-02380 Document 21 Filed on 02/12/21 in TXSD Page 7 of 25



Douglas was received by TDCJ on September 23, 1992, the 25-year
sentence that was imposed in Cause No. 614158 was "inadvertently
processed [as] being concurrent to the life sentence              [in Cause

No. 610086], which made both cases appear to be parole eligible. " 16
Valdez reports that on September 19,           2016,   Douglas received a
favorable vote (an "Fl-18R vote") from the Parole Board, approving
him for 'a rehabilitative program. 17         After. completion of this

program, Douglas would be eligible for early release on parole
within 18-months from the specified date of January 1, 2017. 18             A
parole panel designated July 1, 2018, as the date of Douglas's
prospective release. 19
     In preparation for his release, Douglas's "time" was audited

by parole officials on June 8, 2018, when it was discovered that
the sentence in Cause No. 614158 was intended to run consecutive to
the sentence in Cause No. 610086.20       Douglas's record was adjusted
on June 12, 2018, and the Parole Board withdrew its Fl-18R vote
that same day.21       As a result of the adjustment Douglas received a
"CUFI vote" from the Parole Board, meaning that the sentence for


     16   Id. at 78.


     1sra ·.
     19Id. at 79.
     20Id
            . at 78.
     21rd.

                                    -7-
    Case 4:20-cv-02380 Document 21 Filed on 02/12/21 in TXSD Page 8 of 25



Cause No. 610086            ceased to      operate,    and Douglas's time was

recalculated to            determine   his eligibility for        parole on the
consecutive sentence he began serving in Cause No. 614158.22 Under
this calculation of the consecutive sentence that he received in
Cause No. 6141.58, Douglas's new date for parole eligibility is
September 25, 2023. 23
       The error in calculating his sentences would have been evident
to Douglas when the Parole Board withdrew its favorable vote and
recalculated his parole              eligibility      on June 12,      2018.     The
respondent notes that Douglas would have been aware of his claims
no lat.er than July 1, 2018, which was the date that the Parole
Board had previously designated as the date he would have been
released but for his consecutive sentence in Cause No. 614158. 24
Using       the    date    most   favorable      to   Douglas,   the   statute    of

limitations began to run on July 1, 2018, and expired one year
later on July 1, 2019.            See 28 U.S.C. § 2244(d) (1) (D) ..   The federal
habeas Petition executed by Douglas on June 22, 2020, is nearly one
year              and is therefore barred by the statute of limitations
unless a statutory or equitable exception applies.


                  at 79.
        23 rd.


      Respondent' s MSJ, Docket Entry No. 16, pp. 6-7 (referencing
       24

the affidavit from Charley Valdez, who noted that Ju+y 1, 2018, was
"the date the parole panel designated as the date Applicant would
have been released to parole but for the second [consecutive]
sentence"); see Valdez Affidavit, Docket Entry No. 14-17, p. 79.
                                           -8-
     Case 4:20-cv-02380 Document 21 Filed on 02/12/21 in TXSD Page 9 of 25



B.      Statutory Tolling is not Available

      Under    28 _U.S.C. §    2244(d)(2),     the    time   during   which     a

"properly fi_led application for State post-conviction or other

collateral      review"   is   pending     shall    not   count    toward     the

limitations period on federal habeas review.                 Although Douglas

sought collateral review of his claims at the state level, his

proceedings do not afford any tolling under§ 2244(d) (2) because he

waited too long to do so.

        Douglas applied for relief through .the TDCJ Time Credit

Dispute Resolution system on August 9, 2019, 25 but his challenge to

the calculation of his parole eligibility was summarily rejected on

August 15, 2019. 26    An application for review through the TDCJ Time

Credit      Dispute   Resolution   process    may    toll    the   statute     of

limitations for the time that         is pending, up to a maximum of 180

days.      See Stone v. Thaler, 614 F.3d 136, 138-39 (5th Cir. 2010).

Douglas's application does not toll the statute of limitations for

purposes of 28 U.S.C. § 2244(d)(2) because he filed it after the

limitations period had already expired on July 1, 2019.                     Scott

v. Johnson, 227 F.3d 260, 263 (5th Cir. 2000).

      On November 26, 2019, Douglas executed and filed applications

for state habeas corpus relief with the trial court in both Cause


      Time Credit Dispute Resolution Form, dated August 9, 2019,
      25

Exhibit J to Petitioner's MSJ, Docket Entry No. 20, pp. 21-22.
       TDCJ Custodian of Offender Records Time Credit Dispute
      26

Resolution, Exhibit I to Petitioner's MSJ, Docket Entry No. 20,
p. 20.
                                     -9-
     Case 4:20-cv-02380 Document 21 Filed on 02/12/21 in TXSD Page 10 of 25



No. 614158 and Cause No. 610086. 27           The Texas Court of Criminal

Appeals denied both applications on May 6, 2020, based on findings
made by the trial court and after an independent review· of the
redord. 28       Because these applications were also filed after the
federal limitations period had already expired, they do not have
any tolling ef         t for purposes of§ 2244(d)(2).        See Scott, 227

F.3d at 263.
       Douglas has not proposed any other basis for statutory
tolling.     Because he has not established that statutory tolling is
available, Douglas's untimely federal Petition must be dismissed
unless      an   equitable   basis   exists   to   extend   the   statute     of
limitations on federal habeas review.


C.     Equitable Tolling is Not Warranted

       Equitable tolling is available at the court's discretion "only
in rare and exceptional circumstances." Jackson v. Davis, 933 F. 3d
408, 410 ·(sth Cir. 2019) (citation and internal quotation marks

omitted).        "The petitioner bears the burden of establishing that

equitable tolling is warranted. "           Hardy v. Quarterman, 577 F.3d


       See Application For a Writ of Habeas Corpus Seeking Relief
       27

From Final Felony Conviction Under [Texas] Code of Criminal
Procedure Article 11.07 ("State Habeas Application in Cause
No. 610086"), Docket Entry No. 14 15, pp. 5-20; see   Application
For a Writ of Habeas Corpus . Seeking Rel f From Final Felony
Conviction Under [Texas] Code of Criminal Procedure Article 11.07
( "State Habeas Application in Cause No. 614158"), Docket Entry
No. 14-·17, pp. 5-_20.
      Action Taken on Writ No. 91,086-01, Docket Entry No. 14-11;
       28

Action Taken on Writ No. 91,086-02, Docket Entry No. 14-16.
                                     -10-
    Case 4:20-cv-02380 Document 21 Filed on 02/12/21 in TXSD Page 11 of 25



596, 598 (5th Cir. 2009) (citation omitted).           To meet this burden

a petitioner must demonstrate (1) that he pursued federal review
with due diligence and (2) that "'some extraordinary circumstance
stood in his way'        and prevented timely filing.       II   Holland v.
Florida, 130 S. Ct. 2549, 2562 (2010) {quoting Pace v. DiGuglie'lmo,

125 S. Ct. 1807, 1814 (2005)) .
      Dou9las does not dispute that he became aware of his claims
when parole officials audited his sentence for parole eligibility
on June 8, 2018, 29 and his eligibility for release on parole changed
on July 1, 2018. 30     Likewise, Douglas does not dispute that he did
not pursue a formal challenge to the calculation of his parole
eligibility through the Time Credit Dispute Resolution system or in
state court until after the one-year federal statute of limitations
had expired on July 1, 2019.         Douglas appears to seek equitable

tolling on the grounds that his delay should be excused because he
diligently sought review of his claims through other means durins
the statute of limitations period. 31       In support Douglas points to
several exhibits (I, N, 0, P) that are attached to Petitioner's
MSJ. 32    These exhibits are summarized below in chronological order.


      Petition, Docket Entry No. 1, p. 10 (stating that he has been
      29

trying to resolve the error in the execution of his sentence since
the audit by parole officials on June 8, 2018).
      30
           Valdez Affidavit, Docket Entry No. 14-17, p. 79.
      31
           Petitioner's Objection, Docket Entry No. 19, pp. 2-4.
      32Id.
                                    -11-
   Case 4:20-cv-02380 Document 21 Filed on 02/12/21 in TXSD Page 12 of 25



    · Exhibit P is a letter dated July 12, 2018, from Douglas to the

TDCJ State Classification and Records Office. 33                 In this letter

Douglas complains that he was incorrectly classified due to an

error that occurred when he arrived at TDCJ on September 23, 1992,

and that the mistake         "hampered"     voting options for his parole

eligibility by the Parole Board. 34         Douglas reports that he did not

receive a response to this letter. 35

     Exhibit N is an undated letter from Douglas that was received

by the Harris County District Clerk's Office on October 11, 2018. 36

In this letter,       Douglas expressed concern that TDCJ and Parole

officials violated       "Article 508 .152 by not reading            [the trial

court' sJ Judgement [sic] in cause # 614158 in full detail'' when he

entered   TDCJ on September 23,        1992. 37     Douglas argued that by

failing to process or classify his sentences correctly he was

harmed    by   the   error   in   determining     his   parole    eligibility. 38

Douglas      asked   the· District   Clerk's      Office   for    "advice"   and


     33
       Letter dated July 12, 2018, to the State Classification and
Records Office, Exhibit P to Petitioner's MSJ, Docket Entry No. 20,
p. 31.

     34Id.

             itioner's Objection, Docket Entry No. 19, p. 3.

      Letter from Douglas received by Chris Daniel, District Clerk
     36

for Harris County, on Oct. 11, 2018, Exhibit N to Petitioner's MSJ,
Docket Entry No. 20, p. 25.




                                     -12-
    Case 4:20-cv-02380 Document 21 Filed on 02/12/21 in TXSD Page 13 of 25



unspecified "assistance." 39        Douglas states that he did not receive

a response to this letter. 40
      Exhibit o is a letter from the Parole Board dated March 13,
2019, in response to correspondence from Douglas dated February 23,

2019. 41    The official who responded to Douglas's concerns about his
parole eligibility advised him that the Parole Board had no
jurisdiction over the calculation of his sentence and encouraged
him to submit separate correspondence to the TDCJ Classification
and Records Office. 42
      The record confirms that Douglas waited several months after
receipt of the March 13, 2019, letter to submit a Time Credit
Dispute Resolution Form with the              "Time Section"   of the TDCJ
Classification          and   Records Headquarters   on August 9,     2019. 43
Exhibit I is a response to that form from the TDCJ Custodian of
Offender Records that is dated August 15, 2019, rejecting the
request for review of Douglas's sentence and referencing a previous
request that Douglas had made on April 22, 2019. 44 Douglas explains



      40
           Petitioner's Objection, Docket Entry No. 19, p.       3.

       Letter dated March 13,· 2019, from the State of Texas Board
      41

of. Pardons and Paroles, Exhibit O to Petitioner's MSJ, Docket Entry
No. 20, pp. 29-30.
      42
           Id. at 30.
      Time Credit Dispute Resolution Form, dated August 9, 2019,
      43

Exhibit J to Petitioner's MSJ, Docket Entry No. 20, p. 21.
       TDCJ Custodian of Offender Records Time Credit Dispute
      44

Resolution, Exhibit I to Petitioner's MSJ, Docket Entry No. 20,
p. 20.
                                       -13-
   Case 4:20-cv-02380 Document 21 Filed on 02/12/21 in TXSD Page 14 of 25



that he previously sought review �hrough the Time Credit Dispute

Resolution system on April 22, 2019, concerning ".jail time" credit
that he was owed. 45         Douglas notes that. an offender may only submit
one Time Credit Dispute Resolution form per year.46                    Although

Douglas appears to reason that this impediment should excuse his
delay,        he fails to explain why he did not file a Time Credit
Dispute Resolution request fallowed by a state habeas corpus
application immediately after his sentence was adjusted and his
parole eligibility date changed in June of 2018.
        The chronology established by Douglas's exhibits does not
demonstrate that he pursued habeas review of his claims with the
requisite diligence because there are periods of substantial delay.

The Fifth Circuit has made clear that "delays of the petitioner's
own making do not qualify" for equitable tolling.              Hardy, 577 F.3d
at 598 (quoting In re Wilson, 442 F.3d 872, 875 (5th Cir. 2006)).
Although Douglas represents himself, a prisoner's pro se status,
incarceration, and ignorance of the law do not excuse his failure
to file a timely petition and are not grounds for equitable
tolling.                Felder v. Johnson, 204 F.3d 168, 171-72 {5th Cir.
2000) ; see also Cousin v. Lensing, 310 F. 3d 843, 849 { 5th Cir.
2002)         {noting    that   a   petitioner's   ignorance   or   mistake   is
insufficient to warrant equitable tolling).




        46
             Petitioner's Objection, Docket Entry No. 19, pp. 2-3.
                                         -14-
     Case 4:20-cv-02380 Document 21 Filed on 02/12/21 in TXSD Page 15 of 25



       The court is mindful of the effect a dismissal will have on

the petitioner's ability to have his claims heard by a federal
court, but the record does not disclose exceptional circumstances
that would warrant equitable tolling. See Felder, 204 F.3d at 173.
Because Douglas fails to establish that any exception to the AEDPA
statute of limitations applies,                the Respondent's MSJ will be
granted, and the Petition will be dismissed as untimely under 28
U.S.C.      §   2244(d) (1).


D.     Alternatively, Douglas's Claims Fail For Other Reasons

       Douglas has filed a motion for summary judgment on his own

behalf, arguing that he is entitled to prevail on his claims.47                 A
habeas corpus petition filed by a state prisoner may not be granted
in federal court unless the petitioner has first "exhausted the
remedies available in the courts of the State."                       28   u.s.c.
§    2254(b) (1) (A)   .       To the extent that       Douglas's   claims   were

adjudicated on the merits in state court, his claims are subject to
review under the AEDPA, codified at 28 U.S.C. § 2254(d). A federal
habeas corpus court may not grant relief under the AEDPA standard
unless the state court's adjudication "resulted in a decision that
was contrary to,           or involved an unreasonable application of,
clearly established Federal law, as determined by the Supreme Court
of the United State$[.]"            28 U.S.C.   §   2254(d) (1).


       47
            Petitioner's MSJ, Docket Entry No. 20, pp. 1-15.
                                        -15-
    Case 4:20-cv-02380 Document 21 Filed on 02/12/21 in TXSD Page 16 of 25



      Under this highly deferential standard,           "[a] state court's
decision is deemed contrary to clearly established federal law if
it reaches a legal conclusion in direct conflict with a prior
decision of the Supreme Court or if it reaches a different
conclusion than the Supreme Court on materially indistinguishable
facts."      Matamoros v. Stephens, 783 F.3d 212, 215 (5th Cir. 2015)
(citations and internal quotation marks omitted). To constitute an
"unreasonable application of" clearly established federal law, a
state court's holding "must be objectively unreasonable, not merely
wrong; even clear error will not suffice."           Woods v. Donald, 135
S. Ct. 1372, 1376 (2015)        (quoting White v. Woodall, 134 S. Ct.
1697, 1702 (2014)).       "To satisfy this high bar, a habeas petitioner

is required to 'show that the state court's ruling on the claim
being presented in federal court was so lacking in justification
that there was an error well understood and comprehended in
existing law beyond any possibility for fairminded disagreement.'"
Id. (quoting Harrington v. Richter, 131 S. Ct. 770, 786-87 (2011)).
      The respondent argues that Douglas's first claim for relief is
unexhausted and procedurally barred as a result. 48          The respondent
argues further that the rest of Douglas's claims are without
merit. 49    The parties' arguments are addressed briefly below under
the deferential AEDPA standard of review.


      48
           Respondent's MSJ, Docket Entry No. 16, pp. 9 11.
              at 11-17.
                                    -16-
   Case 4:20-cv-02380 Document 21 Filed on 02/12/21 in TXSD Page 17 of 25



     1.      Douglas's Guilty Plea in Cause No. 614158 (Claim One)

     In his first claim for relief Douglas contends that the error
by prison officials in treating his sentence in Cause No. 614158 as
concurrent caused his guilty plea in that case to become invalid

because doing so breached his plea agreement with the State.50
Douglas concedes that this claim        unexhausted, 51 which constitutes
a procedural default. See Fearance v. Scott, 56 F.3d 633, 642 (5th
Cir. 1995). Other than pointing to his pro se status, Douglas does

not allege a cause for his default, and he does not demonstrate
that the inadvertent error by prison officials in calculating his
sentence breached the plea agreement he made with prosecutors in
Cause No. 614158. 52    Because Douglas does not establish cause or


     50
          Petition, Docket Entry No. 1, p. 6.
             at 9; Petitioner's MSJ, Docket Entry No. 20, p. 6.
      According to the plea paperwork in the state court record,
     52

Douglas knew that the 25-year sentence that he was to receive in
exchange for his guilty plea in Cause No. 614158 would be ''stacked"
with is life sentence. See Waiver of Constitutional Rights,
Agreement to Stipulate, · and Judicial Confession, Docket Entry
No. 14-17, p. 99; Admonishments, Docket Entry No. 14-17, p. 101.
Although Douglas cites three state court decisions in support of
his claim, none of these cases establish that inadvertent error by
prison officials in calculating the stacked sentences vitiates a
plea agreement or.an otherwise voluntary and knowing guilty plea.
See Petitioner's Memorandum, Docket Entry No. 2, p. 3 (relying on
Ex parte Pruitt, 689 S.W.2d 905, 907 (Tex. Crim. App. 1985)
(holding that a defendant's plea was involuntary where the terms of
the plea bargain were impossible to fill); Ex parte Rogers, 629
S.W.2d 741, 742 (Tex. Crim. App. 1982) (holding that a defendant's
guilty plea was unlawfully induced by a promise of probation that
was unenforceable);. Bass v. State, 576 S.W.2d 400, 401-02 (Tex.
Crim. App. 1979) (allowing a defendant to withdraw his guilty plea
after the prosecutor sought the maximum sentence after he agreed to
make no recommendation at sentencing).
                                   -17-
   Case 4:20-cv-02380 Document 21 Filed on 02/12/21 in TXSD Page 18 of 25



show that a fundamental miscarriage of justice �ill result from

failing to consider this claim, he does not overcome the procedural
bar.             Coleman v. Thompson, 111 S. Ct;         2546, 2565 · (1991).
Therefore, the respondent is entitled to summary judgment on this
issue.

       2.      Validity of the Cumulation Order (Claim Two)
       In his second claim for relief Douglas contends that the

cumulation order found in the judgment in Cause No. 614158, which
stated that his 25-year sentence would not begin until the life
sentence in Cause No. 610086 ceased to operate, is invalid because
it conflicted with the way in which parole officials reviewed his·

eligibility for parole.53         This claim was ra:j_sed. and rejected on
state habeas corpus review, where the trial court found that
Douglas failed to meet his burden to plead and prove that he was
entitled to relief. 54 The Texas Court of Criminal Appeals conducted
an independent review of the record and summarily denied relief. 55
       In support of his claim Douglas references Ex parte Lewis, 414
S.W.2d 682 (Tex. Crim. App. 1967), which discusses the sufficiency
of a trial court's cumulation order under Texas law. 56             However,


       53
            Petition, Docket Entry No. 1, p. 6.
      See State's Proposed Findings of Fact and Conclusions of Law
       54

and Order ("Findings and Conclusions"), Docket Entry No. 14-17,
pp. 95, 96.
                Action   Taken   on   Writ   No.   91,086-02,   Docket   Entry
No. 14-16.
       56   Petitioner's Memorandum, Docket Entry No. 2, p. 3.
                                      -18-
   Case 4:20-cv-02380 Document 21 Filed on 02/12/21 in TXSD Page 19 of 25



Douglas does not demonstrate that the cumulation order entered in

this case, which was entered by the same trial court that presided
over both of Douglas's aggravated robbery cases and specifically
references the sentences in Cause Nos. 614158 and 610086,                   was
deficient.       Ex parte San Migel, 973 S.W.2d 310, 311 (Tex. Crim.
App. 1998) (observing that where a cumulation order is made in the
same court in which the prior sentence was imposed, the order is
sufficient when it contains only the previous cause number) (citing
Ex parte Lewis, 414 S.W.2d 682 (Tex. Crim. App. 1967)).
     Douglas provides no other authority to support his claim that
inadvertent error in the administration of a sentence by prison or
parole officials invalidates a trial court's judgment. 57             Because

Douglas does not demonstrate that the state court's decision to
reject this claim was contrary to or an unreasonable application of
clearly established federal law, he does not meet his burden to
show that he is entitled to federal habeas corpus relief under the

governing standard.         28 U.S.C.     §   2254(d) (1).   Accordingly, the

respondent is entitled to summary judgment on this claim.

     3.    Douglas 1 s Time Calculation (Claim Three)
     In his third claim for relief Douglas alleges that TDCJ and
parole officials failed to calculate his time correctly and


      The only other decision referenced by Douglas is similarly
     57

unhelpful to him.     Petitioner's Memorandum, Docket Entry No. 2,
p. 3. That decision, United State v. Setser, 607 F.3d 128, 132
(5th Cir. 2010), discusses whether a federal sentence is too
ambiguous or self-contradictory to be enforced, observing that
u[c]riminal sentences must 'reveal with fair certainty the intent
of the court to exclude any serious misapprehensions by those who
must execute them'" ( tation omitted).
                                   -19-
   Case 4:20-cv-02380 Document 21 Filed on 02/12/21 in TXSD Page 20 of 25



negligently determined that he was eligible to participate in a

parole program.58 Douglas's claim about the calculation of his time
credits for parole review was also rejected on state habeas corpus
review, where the trial court considered the affidavit from Charley
Valdez    about   the   manner   in   which    Douglas's     sentence       was
calculated.59     The Texas Court of Criminal Appeals conducted an
independent review of the record and denied relief based on the
trial court's findings, which are based on state law. 60
     It is not the function of a federal habeas corpus court to
review a state court's interpretation of its own laws.           See Arnold

v. Cockrell, 306 F.3d 277, 279 (5th Cir. 2002) (per curiam) ("We
will take the word of the highest court on criminal matters of
Texas as to the interpretation of its law, and we do not sit to
review that state's interpretation of its own law.")               (quoting
Seaton v. Procunier, 750 F.2d 366, 368 (5th Cir. 1985)). Douglas's
contention that parole officials erred by applying an incorrect
policy when calculating his parole eligibility does not state an
actionable claim on federal habeas review. See Estelle v. McGuire,
112 s. Ct. 475, 480 (1991} (observing that "federal habeas corpus


          ition, Docket Entry No. 1, p. 7.
      Valdez Affidavit, Docket Entry No. 14-17, pp. 85-88; Findings
     59

and Conclusions, Docket Entry No. 14-17, pp. 93-94.
     6
      °Findings and Conclusions, Docket Entry No. 14-17, p. 95
(citing Tex. Gov't Code § 508.lSO(b) and Ex parte Kuester, 21
S.W.3d 264, 271 (Tex. Crim. App. 2000}); Action Taken on Writ
No. 91,086-02, Docket Entry No. 14-16.
                                   -20-
   Case 4:20-cv-02380 Document 21 Filed on 02/12/21 in TXSD Page 21 of 25



relief does not lie for errors of state law").            Douglas does not

otherwise · demonstrate that the state court's decision to reject
this claim was an unreasonable application of clearly established
Supreme Court      precedent under    28 U.S.C.     §    2254 (d) (1).      For
additional reasons articulated by the respondent, this claim is
without merit.61 Accordingly, the respondent            entitled to summary
judgment on this claim.

     4.       Douglas's Remaining Claims (Claims Four and Five)
     In his fourth and fifth claims for relief Douglas contends
that the error in processing his sentence in Cause No. 614158
violated a constitutionally protected liberty interest in obtaining
release on parole, which implicated his right to due process and
equal protection.62 The claims were rejected on state habeas corpus
review, where the trial court observed that parole in Texas is
discretionary and that there is no entitlement to parole.63              As a

result, the state habeas corpus court concluded that Douglas was
not denied the right to due process or equal protection when
officials reclassified his sentence based on the judgment of
conviction in Cause No. 614158. 64



     61
          Respondent's MSJ, Docket Entry No. 16, pp. 13-17.
     62
          Petition, Docket Entry No. 1, pp. 7, 8.
     63
          Findings and Conclusions, Docket. Entry No. 14-17, p. 95.
     64
        Id.


                                   -21-
   Case 4:20-cv-02380 Document 21 Filed on 02/12/21 in TXSD Page 22 of 25




     The respondent argues that Douglas's due process and equal
protection      claims   are    not   cognizable   because      there      is    no
constitutional right to be released on parole before the expiration
of a valid. sentence. 65       See Board of Pardons v. Allen, 107 S. Ct.
2415, 2421 n.10 (1987) (noting that "statutes or regulations that
provide that a parole board 'may' release an inmate on parole do
not give       se to a protected liberty interest"); Greenholtz v.
Inmates of Nebraska PenaLand Correctional Complex, 99 S. Ct. 2100,

2105 (1979) (holding that a statute which "provides no more than a
mere hope that the benefit will be obtained . . . is not protected
by due process").
     The     Fifth   Circuit has recognized        that   the      Texas   parole
statutes create no constitutional right to release on parole
because they encourage no expectancy of early release.                          See
Williams v. Briscoe, 641 F.2d 274, 277 (5th Cir. 1981) (holding
that the Texas parole statute "does not create               [a]    protectible

expectancy of release 11 ); see          Allison   V.   Kyle, 66 F.3d 71, 74
(5th Cir. 1995) ("Texas law does not create a liberty interest in
parole that is protected by the Due Process Clause 11 ) (citations
omitted).     Thus, Texas inmates "have no protected liberty interest
in parole."      Johnson v. Rodriguez, 110 F.3d 299, 308 (5th Cir.
1997).      Absent a protected liberty interest in parole, the                  fth



     65
          Respondent 1 s MSJ, Docket Entry No. 16, pp. 11-12.
                                      -22-
     Case 4:20-cv-02380 Document 21 Filed on 02/12/21 in TXSD Page 23 of 25



Circuit has emphasized that a Texas prisoner .cannot challenge any

state parole review procedure on procedural or substantive due
process grounds.         Id.   (citations omitted).       Accordingly,        the
respondent is entitled to summary judgment               on these claims.
Because Douglas does not establish that he has a valid claim for
relief,      the   Petition    will   be   dismissed   with   prejudice       and
Petitioner's MSJ will be denied.


E.     Douglas's Motions for an Evidentiary Hearing and Judicial
       Notice of Adjudicative Facts

       Douglas requests an evidentiary hearing,            but he does not
demonstrate that he is entitled to one under the criteria found in

the governing statute.            28 U.S.C. § 2254(e) (2).      Accordingly,

his Motion Requesting an Evidentiary Hearing will be denied.
       Douglas has also asked the court to take judicial notice of
adjudicative facts in an effort to refute findings and conclusions
made by the state habeas corpus court. 66        The "facts" alluded to in
his motion consist of a series of questions that Douglas would like
the Parole Board or prison officials to answer. 67            The facts that
Douglas would like· to establish ctre·reasonably capable of dispute
and, in addition, several of the questions necessarily entail legal
conclusions.       Thus, the facts asserted are not capable of judicial



      Motion Requesting Judicial Notice of Adjudicative Facts,
      66

Docket Entry No. 11, pp. 1-3.
      67
           Id. at 2.
                                      -23-
   Case 4:20-cv-02380 Document 21 Filed on 02/12/21 in TXSD Page 24 of 25



notice: 68 As a result, Douglas's Motion Requesting Judicial Notice

of Adjudicative Facts will also be denied.


                 III.    Certificate of Appealability

     Rule 11 of the Rules Governing Section 2254 Cases requires a
district court to issue or deny a certificate of appealability when
entering a final order that is adverse to the petitioner.                   A
certificate of appealability will not issue unless the petitioner

makes "a substantial showing of the denial of a constitutional
right," 28 U.S.C.    §   2253 (c) (2), which requires a petitioner to
demonstrate "' that reasonable jurists would find the district
court's assessment of the constitutional claims debatable or
wrong."' Tennard v. Dretke, 124 S. Ct. 2562, 2569 (2004) (quoting
Slack v. McDaniel, 120 S. Ct. 1595, 1604 (2000)).          Where denial ·Of
relief is based on procedural grounds, the petitioner must show not
only that "jurists of reason would find it debatable whether the
petition states a valid claim of the denial of a constitutional
right," but also that they "would find it debatable whether the
district court was correct in its procedural ruling."           Slack, 120
S. Ct. at 1604.      Because this court concludes that jurists of



      Rule 201 of the Federal Rules of Evidence provides that a
     68

court may take judicial notice of an "adjudicative fact" if the
fact is "not subject to reasonable dispute" in .that it is either
(1) generally known within the territorial jurisdiction of the
trial court, or (2) capable of accurate and ready determination by
resort to sources whose accuracy cannot be questioned.     Fed. R.
Evid. 201(a)&(b).
                                   -24-
   Case 4:20-cv-02380 Document 21 Filed on 02/12/21 in TXSD Page 25 of 25



reason would not debate whether the Petition is untimely or whether

the petitioner has established a valid clai:m,              a· certificate of

appealability will not issue.


                      IV.   Conclusion and Order

     Accordingly, the court ORDERS as follows:

     1..   Respondent's Motion for Summary Judgment              (Docket
           Entry No. 16) is GRANTED.
                                                        '




     2.    The Petition for a Writ of Habeas Corpus By a
                                                    .




           Person in State Custody under 28 U.S.C, § 2254
           filed by Roderick Bernard Douglas (Docket Entry
           No. 1) is DISMISSED WITH PREJUDICE.

     3.    A certificate of appealability is DENIED.

     4.    Douglas's Motion Requesting an Evidentiary Hearing
           (Docket Entry No. 10), the Motion Requesting
           Judicial Notice of Adjudicative Facts (Docket Entry
           No. · 11), and Petitioner's [Motion for] Summary
           Judgment (Docket Entry No. 20) are DENIED.

     The Clerk shall provide a copy of this Memorandum Opinion and

Order to the parties.

     SIGNED at Houston, Texas, on this 12th day of February, 2021.




                                                SIM LAKE
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                   -25-
